DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05 August 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Watanabe et al. (US 2019/0283466 – hereinafter Watanabe.)
Regarding claim 1, 
	Watanabe discloses an image forming apparatus [1 in fig. 1] comprising: 
a sheet feeder [11/12 in figs. 1-2] which feeds a sheet [M in figs. 1 and 3; paragraph 0063-0068]; 
an image former [16 in fig. 2] which forms an image on the sheet conveyed [paragraphs 0072-0073]; 
an ultrasonic sensor [20 in figs. 1-3]
which is used for detecting the sheet conveyed [paragraphs 0006, 0011, and 0084], 
which includes a transmitter circuit [21 in fig. 3] which sends ultrasonic waves and a receiver circuit which receives the ultrasonic waves from the transmitter circuit [paragraphs 0006, 0011-0012, 0084, 0087], and 
which outputs an output voltage in accordance with a strength of the ultrasonic waves received by the receiver circuit [paragraphs 0006, 0011-0013, 0114-0117]; and 
a controller [15/152 in fig. 2] which recognizes a current air pressure based on a magnitude of the output voltage of the ultrasonic sensor [paragraphs 0024-0026, and 0123-0126.]

Regarding claim 6, 
	Watanabe further discloses the image forming apparatus further comprising a storage medium [153 in fig. 2] which stores air-pressure recognition data therein [paragraphs 0080-0081], 
wherein 

the controller obtains the current air pressure by referring to the output voltage of the ultrasonic sensor and the air-pressure recognition data [paragraphs 0024-0026, and 0123-0126.]

Regarding claim 7, 
	Watanabe further discloses wherein 
the ultrasonic sensor is arranged such that an ultrasonic-wave emitting surface of the transmitter circuit and an ultrasonic-wave receiving surface of the receiver circuit sandwiches therebetween the sheet conveyed, and 
the controller detects multi-feeding of sheets based on the magnitude of the output voltage of the ultrasonic sensor.

Regarding claim 8, 
	Watanabe further discloses wherein 
the ultrasonic sensor includes 
an integration circuit which performs charging of a voltage that the receiver circuit outputs [paragraphs 0101-0102], and 
a switch circuit [22 in fig. 4] for removing an electric charge from the integration circuit [paragraphs 0097, 0103-0106, and 0122], and 
the controller 

recognizes a magnitude of a detection voltage outputted by the integration circuit, and 
obtains the current air pressure based on the magnitude of the detection voltage [paragraphs 0101, and 0121-0130.]

Regarding claim 9, 
	Watanabe further discloses wherein 
the controller obtains the current air pressure when no sheet is passing between the transmitter circuit and the receiver circuit [paragraphs 0024-0026, and 0123-0126.]

Regarding claim 10, 
	Watanabe further discloses the steps of this method claim, since they are deemed to be inherent in view of the functions of the apparatus disclosed above; It would be necessary to perform the claimed method steps in order for the apparatus to perform its intended functions.

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2,
The primary reason for allowance for this claim is the inclusion of the limitations of the image forming apparatus according to claim 1 further comprising a temperature sensor which detects an air temperature, 
wherein the controller 
recognizes the air temperature based on an output of the temperature sensor, 
determines an air-temperature correction coefficient in accordance with the air temperature recognized, 
recognizes a pre-correction air pressure based on the magnitude of the output voltage of the ultrasonic sensor, and 
obtains, as the current air pressure, a value resulting from multiplying the pre-correction air pressure recognized by the air-temperature correction coefficient.

It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.
	
Regarding claims 3 and 4,
These claims are considered to be allowable due to their dependency on claim 2. 

Regarding claim 5,

the image former includes a head which performs printing by ejecting ink, 
the head includes a plurality of nozzles and a plurality of drive elements, 
the drive elements are provided one for each of the nozzles, 
each of the drive elements is more deformed as a drive voltage applied thereto is larger, 
the nozzle that corresponds to a deformed one of the drive elements ejects ink, 
the controller 
applies the drive voltage to one of the drive elements that is to be made to eject ink, 
increases the drive voltage as the current air pressure recognized is higher, and 
reduces the drive voltage as the current air pressure recognized is lower.

It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853